ORDER
PER CURIAM.
Brian L. Kirk (Defendant) appeals from the trial court’s judgment convicting him of one count of misdemeanor stealing, a lesser-included offense of felony stealing, in violation of Section 570.030.1 The trial court sentenced Defendant to one year in the Franklin County Jail and fined him $1000, but the trial court suspended the execution of the sentence and placed Defendant on two years of probation.2 This appeal follows. We affirm.
*741We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent statutory citations are to RSMo 2000, unless otherwise stated.


. Defendant was also convicted of one count of felony stealing and was granted a suspended imposition of sentence. Defendant was acquitted of other charges.